NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


ALAN J. RIEDER,                               )
                                              )
              Appellant,                      )
                                              )
v.                                            )         Case No. 2D14-415
                                              )
CYNTHIA F. RIEDER,                            )
                                              )
              Appellee.                       )
                                              )

Opinion filed August 17, 2016.

Appeal from the Circuit Court for Polk
County; Neil A. Roddenbery, Judge.

Debra J. Sutton of Sutton Law Firm,
Bartow, for Appellant.

Cynthia F. Rieder, pro se.



SALARIO, Judge.

              Alan Rieder, the former husband, appeals from the circuit court's order

denying his supplemental petition for modification of alimony and granting the motion

filed by his former wife, Cynthia Rieder, for contempt and enforcement of the original

judgment of dissolution of marriage and associated marital settlement agreement.

Finding no reversible error in the denial of the former husband's petition for modification,

we affirm that portion of the order without further comment. We also affirm, with two
exceptions, that portion of the order that grants the former wife's motion for contempt

and enforcement and orders various measures to enforce the former husband's

obligations under the judgment and marital settlement agreement.

              The two exceptions as to which we reverse relate to provisions of the

order that expressly or in substantive effect enjoin the former husband to take or refrain

from taking certain actions with respect to his nonmarital property. Paragraph six of the

order threatens the former husband with incarceration if he does not sell a home he

maintains in Georgia and use the resulting proceeds to satisfy an alimony arrearage.

Paragraph nine enjoins him from transferring any of the property listed on his financial

affidavit except for purposes of satisfying the alimony arrearage.

              Neither of these injunctive remedies was requested by the former wife's

motion for contempt or enforcement. These matters were not otherwise presented to

the circuit court for resolution, and the former husband was not otherwise given notice

that these matters were to be litigated. The injunction to sell the Georgia home made its

first appearance in the case in the circuit court's oral ruling on the motion for contempt

and enforcement, and the injunction concerning the property listed on the financial

affidavit made its first appearance in the written order on appeal.

              Although we recognize that trial courts have the authority to enforce

alimony payments with injunctions, see, e.g., § 61.11(1), Fla. Stat. (2015), the

injunctive relief provided by paragraphs six and nine of the order on appeal was never

presented to the circuit court for decision. Furthermore, the evidentiary record

established at the hearing was not sufficient to support these injunctions—possibly

because they were not issues to be litigated—and the order on appeal contains no

statement of the reasons why these injunctions were entered. Accordingly, we reverse

                                            -2-
the order as to the unrequested and unsupported injunctive relief ordered by

paragraphs six and nine. See Fla. R. Civ. P. 1.610(c) ("Every injunction shall specify

the reasons for entry . . . ."); Fla. Fam. L. R. P. 12.610(a) (indicating that rule 1.610

governs most family law injunctions unless otherwise specified); see also Hunter v.

Hunter, 36 So. 3d 148, 150 (Fla. 2d DCA 2010) (explaining that injunctions that do not

comply with rule 1.610 in dissolution proceedings require reversal); Guida v. Guida, 870

So. 2d 222, 225 (Fla. 2d DCA 2004) (reversing injunctive provisions of a dissolution

judgment because "a permanent injunction cannot be properly granted . . . without

formality of pleading, or presentation of proof, in the absence of waiver" (quoting

Scarbrough v. Meeks, 582 So. 2d 95 (Fla. 1st DCA 1991))).

              Affirmed in part; reversed in part.


NORTHCUTT, J., and CASE, JAMES R., ASSOCIATE SENIOR JUDGE, Concur.




                                             -3-